Filed 1/26/16 P. v. Rood CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B264796
                                                                          (Super. Ct. No. 2007006861)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

JAMES ROOD,

     Defendant and Appellant.



                   James Rood appeals the trial court’s order resentencing him under
Proposition 47, the Safe Neighborhoods and Schools Act ("the Act"), and placing him on
six months supervised parole. (Pen. Code, § 1170.18.)1 Rood contends the period of
parole violates section 1170.18, subdivision (e) by extending his term of supervised
release. We affirm.
                                                  BACKGROUND
                   Rood served a prison term for felony possession of methamphetamine after
the court revoked formal probation. (Health & Saf. Code, § 11377, subd. (a).) He was
released from prison in 2009 and placed on parole. (§ 3000.08.) Following realignment,
he was placed on postrelease community supervision. (§§ 3000.08, subd. (b), 3450




1
    All statutory references are to the Penal Code unless otherwise stated.
                                                             1
(supervised release).) The details of this transition are not included in the record and are
immaterial to the issue presented.
                After a series of revocations, Rood’s supervised release was scheduled to
end April 17, 2015. Four months before that date, Rood filed a petition to recall his
sentence and to be resentenced to a misdemeanor under the Act. Rood was in custody for
violating the terms of his supervised release.
                On December 18, 2014, the trial court granted Rood’s petition, reduced his
offense to a misdemeanor, and sentenced him to time served.2 It also placed him on six
months of parole, scheduled to run from the date of the resentencing order. (§§ 1170.18,
subd. (d), 3000.08.)
                Following resentencing, Rood violated the terms of his parole and suffered
flash incarcerations. (§ 3000.08. subds. (d) and (e).)3 On April 10, 2015, the court
revoked and reinstated his parole. It denied Rood’s motion to dismiss the underlying
revocation petition, in which Rood argued that his Proposition 47 parole term unlawfully
exceeded his original maximum term of supervised release.
                                        DISCUSSION
                In 2014, the voters enacted Proposition 47, which reclassifies certain crimes
from felonies to misdemeanors. An eligible defendant who is serving a felony sentence
may petition for recall of his or her sentence and resentencing under the Act. (§ 1170.18,
subd. (a).) The trial court must place a successful petitioner on one year of misdemeanor
probation following completion of a new sentence, unless the court in its discretion
releases the petitioner from parole: "A person who is resentenced . . . shall be given
credit for time served and shall be subject to parole for one year following completion of
his or her sentence, unless the court, in its discretion . . . releases the person from parole.



2
    Neither party contends there are excess credits.

3
 A flash incarceration is a one to ten day period of confinement in jail due to an
offender’s violation of parole. (§ 3000.08, subds. (d) and (e).)
                                               2
Such person is subject to Section 3000.08 parole supervision . . . . " (§ 1170.18, subd.
(d). Emphasis supplied.)
              Section 1170.18 also provides that resentencing may not increase
punishment: "Under no circumstances may resentencing under this section result in the
imposition of a term longer than the original sentence." (Id. subd. (e).) The maximum
period of post release community supervision is three years, tolled if the supervised
person absconds. (§ 3456, subds. (a)(1) & (b).) The same maximum period applies to
parole. (§ 3000, subd. (b)(2), (b)(6).) The parties agree that, before resentencing, Rood’s
supervised release was scheduled to end April 17, 2015. We conclude subdivision (e) is
not violated when the term of parole imposed upon resentencing extends the previously
scheduled end date for supervised release.
              Imposition of parole did not increase Rood’s term. Rood completed his
custodial term in 2009 and was resentenced to time served. Rood contends that the word
term in subdivision (e) includes any term of supervised release, and resentencing may not
impose a longer term of supervision. But section 15 of the Act provides that it is to be
"broadly construed to accomplish its purposes." One of those purposes is to provide
adequate supervision to ensure successful reintegration. Voters were assured that under
the Act successful petitioners would be supervised for one year after release, unless a
judge decided otherwise. "Offenders who are resentenced would be required to be on
state parole for one year, unless the judge chooses to remove that requirement." (Voter
Information Guide, Gen. Elec. (Nov. 4, 2014), analysis of Prop. 47, by Legis. Analyst, p.
36.) A period of supervision following incarceration is critical to successful
reintegration. (§ 3000, subd. (a).) Parole replaces the rigor of incarceration with a period
of conditional freedom controlled by conditions and supervision. (§ 3000, subd. (a).)
              The Voter Information Guide contemplated that Proposition 47 would
extend otherwise expiring terms of supervised release, temporarily increasing costs of
supervision: "[T]the resentencing of individuals currently serving sentences for felonies
that are changed to misdemeanors would temporarily increase the state parole population
by a couple thousand parolees over a three-year period. The costs associated with this

                                             3
increase in the parole population would temporarily offset a portion of the above prison
savings." (Voter Information Guide, Gen. Elec. (Nov. 4, 2014), State Effects of Reduced
Penalties, State Prison and Parole pp. 36-37.) Three years reflects the period in which
petitions for resentencing may be brought. (§ 1170.18, subd. (j).)
              Rood’s many violations of the terms of his release demonstrate a
continuing need for supervision. The judge was lenient with Rood, releasing him from
half of the Act’s presumptive parole term. Proposition 47 is a lenient sea change.
Misdemeanor parole is part of a trade off for release from felony imprisonment. It is a
package deal. Rood chose to petition for resentencing the scheduled end date of his
supervised release. Along with the benefits of reclassification, he takes six months of
parole.
                                     DISPOSITION
              The order appealed from affirmed.
              NOT TO BE PUBLISHED.




                                          GILBERT, P. J.


We concur:



              YEGAN, J.



              PERREN, J.




                                             4
                                Patricia M. Murphy, Judge

                            Superior Court County of Ventura

                           ______________________________


             Richard B. Lennon, under appointment by the Court of Appeal, for
Defendant and Appellant.
             Kamala D. Harris, Attorney General, Gerald a. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Susan Sullivan
Pithey, Supervising Deputy Attorney General, Mary Sanchez, Deputy Attorney General,
for Plaintiff and Respondent.




                                           5